 Case 2:20-cv-02827-SAB-PJW Document 28 Filed 03/25/21 Page 1 of 2 Page ID #:302
                                                                           JS-6

 1
 2
 3
 4
 5
 6                       UNITED STATES DISTRICT COURT
 7                      CENTRAL DISTRICT OF CALIFORNIA
 8
 9 MARY ADAMS,                                 No. 2:20-cv-02827-SAB-PJWx
10        Plaintiff,
11        v.                                   ORDER DISMISSING CASE AND
12 C. R. BARD, INC., and BARD                  CLOSING FILE
13 PERIPHERAL VASCULAR, INC.,
14        Defendants.                          [ECF NO. 27]
15
16        Before the Court is the parties’ Joint Stipulation of Dismissal of All Claims
17 With Prejudice, ECF No. 27. The parties stipulate and agree that Plaintiff’s claims
18 in the above-captioned action be dismissed with prejudice with each party to bear
19 its own costs and attorneys’ fees.
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //

        ORDER DISMISSING CASE AND CLOSING FILE ~ 1
 Case 2:20-cv-02827-SAB-PJW Document 28 Filed 03/25/21 Page 2 of 2 Page ID #:303



1       Accordingly, IT IS HEREBY ORDERED:
2       1. Pursuant to the parties’ Joint Stipulation of Dismissal of All Claims
3 Without Prejudice, ECF No. 27, the above-captioned action is dismissed with
4 prejudice with each party to bear its own costs and attorneys’ fees.
5       2. All claims asserted by Plaintiff against all parties in the above-captioned
6 action are dismissed with prejudice.
7       3. The District Court Executive is directed to close the file.
8       IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
9 forward copies to counsel, and close the file.
10      DATED this 25th day of March 2021.
11
12
13
14                        ____________________________
                                 Stanley A. Bastian
15                           United States District Court
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DISMISSING CASE AND CLOSING FILE ~ 2
